J-A19026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JOYCE FOWLER DYE,                      :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 PMH ENTERPRISE, LLC                    :    No. 247 EDA 2019


              Appeal from the Order Entered, January 9, 2019,
           in the Court of Common Pleas of Philadelphia County,
               Civil Division at No(s): June Term, 2018-1238.


BEFORE:   PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                  FILED SEPTEMBER 13, 2019

     Joyce Fowler Dye appeals from the order of the trial court sustaining

preliminary objections and dismissing her amended complaint. The trial court

dismissed her amended complaint, because, after repeated attempts, Ms.

Dye’s counsel could not perfect service on Defendant, PMH Enterprise, LLC.

That draconian result violates our precedents. Thus, we modify the order’s

remedy to set aside the defective service of process; Ms. Dye’s amended

complaint is not dismissed.

     The underlying facts are largely irrelevant, because this appeal involves

only a procedural matter. Briefly, Ms. Dye’s amended complaint alleges that

PMH used toxic substances to repair the roof of her office building.      The

summer sun overheated the chemicals, and fumes wafted into the building’s




____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19026-19



ventilation ducts. Ms. Dye asserts that she breathed in the toxins and suffered

injuries to her throat and respiratory system.

       Ms. Dye commenced this action on June 12, 2018 by filing a complaint

against PMH.       She listed the company’s address as 6040 Belfield Ave.,

Philadelphia, PA 19144.         Ms. Dye’s attorney obtained that data from the

company’s website, an online phonebook, and a Freedom of Information Act

Response from the United States Postal Service. See Affidavit of Plaintiff’s

Counsel, 10/1/18, at 1.         PMH’s president agreed that was his company’s

address.1 See Affidavit of Donald Pinkney, 11/10/18, at 1. The president

averred that the 6040 Belfield Ave. “office is open every business day, except

during those times that its members are at jobsites.” Id.

       Ms. Dye provided that address to a process server. The server tried to

perfect service on PMH at:

       1.     1:44 pm on Wednesday, August 1, 2018;

       2.     10:33 am on Thursday, August 2, 2018;

       3.     2:08 pm on Friday, August 3, 2018; and

       4.     9:10 am on Monday, August 6, 2018.

See Affidavit of James Davis, 8/8/18, at 1. Despite those four attempts during

business hours, the process server reported that PMH kept its office shuttered.

“The business was closed, and the metal gates were down and padlocked

during all attempts.       There were no neighbors to confirm with, and the
____________________________________________


1 According to PMH, it still is. See https://www.pmhenterprisellc.com/home
(last visited 8/8/19).

                                           -2-
J-A19026-19



property is surrounded by vacant buildings, and storage and parking lots.”

Id.

        A week after service failed, PMH filed preliminary objections to Ms. Dye’s

complaint on several grounds, including that service of process was defective.

Despite not being served, PMH was able to attach a “true and correct copy of

[Ms. Dye’s] complaint . . . as Exhibit A” to its preliminary objections, because

plaintiff’s counsel previously e-mailed it to PMH’s attorney. PMH’s Preliminary

Objections, 8/15/18, at 1. PMH also acknowledged the process server’s four

unsuccessful service attempts. Id. at 2. PMH argued that improper service

deprived the trial court of jurisdiction and sought the dismissal of Ms. Dye’s

complaint.

        Ms. Dye rendered those preliminary objections moot a week later when

she filed an amended complaint.2 After a month-and-a-half, Ms. Dye moved

the trial court for permission to make alternative service on PMH. The court

granted her motion in an October 4, 2018 Order, which set the parameters

for perfecting alternative service. The trial court permitted Ms. Dye “to serve

the Civil Complaint by regular mail to the last known address and by posting

same on the premises at 6040 Belfield Ave., Philadelphia, PA 19144.” Trial

Court Order, 10/4/18, at 1.

        The following week, “nearly two months after [Ms. Dye] filed her

Amended Complaint, [she] mailed a copy of the Amended Complaint to

____________________________________________


2   See Pennsylvania Rule of Civil Procedure 1028(c)(1).

                                           -3-
J-A19026-19



[PMH’s] last known address by regular mail without first reinstating the

Amended Complaint.” Trial Court Opinion, 2/11/19, at 2. Next, she reinstated

her amended complaint with the Office of Judicial Records of Philadelphia

County. Two days later, the process server posted the amended complaint at

the 6040 Belfield Ave. office of PMH. However, Ms. Dye “did not mail a copy

of the reinstated Amended Complaint to [PMH’s] last known address by

regular mail, as required by the October 4, 2018 order granting alternative

service.” Id. (emphasis in original).

      PMH filed a new set of preliminary objections on November 15, 2018

and attached its president’s affidavit.   He averred PMH “has not received a

copy of [Ms.] Dye’s Amended Complaint in the mail.”        Affidavit of Donald

Pinkney, 11/10/18, at 1. The trial court sustained the preliminary objections

on December 10, 2018 and granted PMH the relief it sought – namely,

dismissal of Ms. Dye’s amended complaint.

      Ms. Dye sought reconsideration, which the trial court denied.          This

timely appeal followed.   Although the trial court did not order Ms. Dye to

comply with Pennsylvania Rule of Appellate Procedure 1925(b), it issued a

Rule 1925(a) Opinion detailing its factual findings and legal conclusions.

      Ms. Dye raises one issue on appeal: “Did the [trial court] commit an

error of law when [it] dismissed [her] Amended Complaint upon [PMH’s]

Preliminary Objections for an alleged defect in service?” Dye’s Brief at 5.

      While accepting the trial court’s finding that all of her many service

attempts were invalid, Ms. Dye argues that dismissing her entire case was an

                                        -4-
J-A19026-19



erroneous remedy. She relies on several opinions of this Court to support her

position.

      PMH responds with an argument it did not make below. It asserts that

Ms. Dye violated the rule in Lamp v. Heyman, 366 A.2d 882, 889 (Pa. 1976)

(announcing, prospectively, that “a writ of summons [or complaint] shall

remain effective to commence an action only if the plaintiff then refrains from

a course of conduct which serves to stall in its tracks the legal machinery he

has just set in motion.”). Specifically, PMH contends that Ms. Dye’s failed

attempts at service were not a good-faith effort to satisfy the Lamp Rule.

      PMH’s brief implies that the trial court found Ms. Dye in violation of

Lamp, because it determined she did not make a good faith attempt to perfect

service of process.     PMH argues that this Court must defer to that ruling,

because it is fact-sensitive. It claims that:

            Whether a plaintiff made a good faith effort to effectuate
            service within the period of time required by Pennsylvania
            law is a fact-based inquiry that courts make on a case-by-
            case basis . . . As such, [Ms. Dye’s] request that this Court
            rule that the trial court can never exercise its discretion to
            dismiss a complaint for improper service plainly contradicts”
            various appellate-court precedents.

PMH’s Brief at 7.

      PMH has correctly stated our standard of review for a determination of

a bona fide effort at service or a lack thereof. This “is a factual matter within

[the trial court’s] sound discretion.” Englert v. Fazio Mechanical Services,

Inc., 932 A.2d 122, (Pa. Super. 2007). However, PMH did not assert a Lamp



                                        -5-
J-A19026-19



Rule violation in its preliminary objections. Moreover, its implication that the

trial court found Ms. Dye in violation of the Lamp Rule is troublesome,

because the trial court made no such finding.

       Such a finding would have required the trial court to have concluded

that Ms. Dye (1) intentionally delayed the service of process to stall the trial

court’s proceedings or (2) that lack of perfected service prejudiced PMH.3

Indeed, plaintiff intent and defendant prejudice are the twin touchstones of

the Lamp Rule:

                 Neither our cases nor our rules contemplate punishing
          a plaintiff for technical missteps where he has satisfied the
          purpose of the statute of limitations by supplying a
          defendant with actual notice. Therefore, we embrace the
          logic of the Leidich [v. Franklin, 575 A.2d 914 (Pa. Super.
          1990)] line of cases, which, applying Lamp, would dismiss
          only those claims where plaintiffs have demonstrated an
          intent to stall the judicial machinery or where plaintiffs’
          failure to comply with the Rules of Civil Procedure has
          prejudiced defendant.

McCreesh v. City of Philadelphia, 888 A.2d 664, 674 (Pa. 2005).

       PMH’s preliminary objections claimed no prejudice, no lack of notice,

and no intent by Ms. Dye to stall the judicial machinery. In fact, when this

Court asked at oral argument what prejudice PMH suffered, its counsel stated

that his client was not making a prejudice argument.
____________________________________________


3 PMH had actual notice of this lawsuit soon after Ms. Dye filed it, because her
lawyer e-mailed its attorney a copy of the original complaint. “Actual notice
has been defined as notice expressly and actually given, and brought home to
the party directly.” Commonwealth v. Crockford, 660 A.2d 1326, 1330
(Pa. Super. 1995). If PMH had not received actual notice, it likely would not
have been able to file its original preliminary objections as early as it did.

                                           -6-
J-A19026-19



      The same was true in the trial court. Instead of arguing that Ms. Dye

had prejudiced PMH or intentionally violated her duty to prosecute her case in

good faith, PMH contended that that court lacked jurisdiction, as a matter of

law, due to the technicalities of service. See PMH’s Memorandum of Law in

Support of Preliminary Objections, 11/15/18, at 3 – 4.           The company’s

argument was one paragraph:

                [Ms. Dye] never mailed [a reinstated copy of] the
         Amended Complaint to PMH and thereby failed to comply
         with [the trial court’s] order setting forth the method of
         alternative service that must be followed. See Exs. D, F,
         and G [of 11/15/18 Preliminary Objections]. In addition to
         failing to comply with [the trial court’s] Order on alternative
         service, [Ms. Dye] has otherwise failed to comply with the
         service requirements of the applicable Rules of Civil
         Procedure related to service of original process and her
         failure to do so in this instance is fatal to her claims against
         PMH. Since Plaintiff has not properly served process on
         PMH, PMH is not within [the trial court’s] jurisdiction and the
         claims asserted against it must be dismissed.

Id. at 4 – 5. Noticeably absent is any reference to Lamp, its progeny, and

Ms. Dye’s supposed lack of a good-faith in attempting to perfect service.

      The trial court accepted PMH’s legal argument in full and adopted the

company’s proposed remedy. It “sustained [PMH’s] Preliminary Objections

because [Ms. Dye] improperly served her Amended Complaint upon [PMH]

and, as a result, the trial court did not have personal jurisdiction over [PMH].”

Trial Court Opinion, 2/11/19, at 4. The court opined:

         following the reinstatement of the Amended Complaint on
         October 24, 2018, [Ms. Dye] posted a copy of the reinstated
         Amended Complaint at [PMH’s] Office on October 26, 2018.
         But, [she] never mailed a copy of the reinstated Amended

                                      -7-
J-A19026-19


         Complaint to [PMH’s] last known address by regular mail as
         required by the October 5, 2018 order granting alternative
         service. [Because Ms. Dye] failed to comply with the [trial
         court’s] October 4, 2018 Alternative Service Order – that is,
         by both posting it and sending it by regular mail – service
         was invalid, and the trial court lacked personal jurisdiction
         over the Defendant. As a result, the trial court . . . sustained
         [PMH’s] Preliminary Objections and dismissed [Ms. Dye’s]
         Amended Complaint.

Id. at 4 – 5 (emphasis in original)

      The trial court did not apply the Lamp Rule. Hence, PMH’s reliance on

Lamp and its progeny’s abuse-of-discretion standard of review is misplaced.

      Additionally, the trial court never made any findings of fact. Relying

upon the pleadings and paper record, the trial court made legal interpretations

of the Rules of Civil Procedure. Hence, we face a question of law. As with all

legal questions, “our scope of review is plenary, and our standard of review is

de novo.” Kessock v. Conestoga Title Ins. Co., 194 A.3d 1046, 1056 (Pa.

Super. 2018).

      In Pennsylvania, the remedy for failure to perfect service of process is

settled. We have long held that dismissal of a plaintiff’s complaint to punish

her for improper service is legal error:

               “The suit is not dead merely because the complaint
         has not been served within thirty days of its filing.”
         Lauterbach v. Lauterbach, 202 Pa. Super. 260, 195 A.2d
         159 (Pa. Super. 1963).       Under Pa.R.C.P. 401(b), the
         complaint may be reinstated without requiring that the
         appellants commence a new lawsuit. Sherry v. Trexler-
         Haines Gas, Inc., --- Pa. Super. ---, 541 A.2d 341 (Pa.
         Super. 1988). The appellants properly followed all the
         necessary procedures in keeping their cause of action alive.
         The appellants filed the praecipe for writ of summons and
         request for service on October 15, 1985. In so doing, they

                                      -8-
J-A19026-19


          tolled the applicable statute of limitations, which would not
          have run until two years from that date. [Wible v.
          Apanowicz, 452 A.2d 545 (Pa. Super. 1982)]. The failure
          to complete service does not affect the appellants’ rights to
          reinstate the complaint within the statutory period. [4] Rule
____________________________________________


4 “Statutory period” does not refer the original statute of limitations. Rather,
the phrase as used here means the additional period that a plaintiff has to
prefect service following the commencement of a lawsuit. The Pennsylvania
Rules of Civil Procedure provide that a service-of-process period is the same
length as the original statute of limitations. That period may be extended
indefinitely, if service cannot be perfected upon an allusive defendant.

       As the Lamp Court explained:

          filing a praecipe to commence an action is sufficient to toll
          the running of the statute of limitations and that, although
          Pa.R.C.P. [401(a)] provides that a writ shall be served
          within thirty days after issuance or filing, it may, pursuant
          to Pa.R.C.P. [401(b)(1)-(2)], be reissued at any time after
          the original issuance during a period equivalent to that
          permitted by the applicable statute of limitations for
          the commencement of the action; further, each valid
          reissuance gives rise to a new, equivalent period during
          which the writ may again be reissued.

Lamp v. Heyman, 366 A.2d 882, 885-886 (Pa. 1976) (emphasis added).
However, some plaintiff’s (like Ms. Lamp) were exploiting the Rules of Civil
Procedure.

       “We note that it has become a relatively common practice . . . for
attorneys to file a praecipe with the prothonotary to toll the statute of
limitations but then, whether because settlement negotiations are in progress
or because more time is needed to prepare the case, to delay or prevent
service upon the defendant.” Id. at 886. A crafty lawyer could file a writ and
direct the prothonotary not to forward it to the sheriff for service. When the
writ expired, the lawyer would simply praecipe for its reinstatement and again
ask that the prothonotary to withhold it from the sheriff.

     No longer willing to permit such gamesmanship, the Supreme Court
announced the Lamp Rule – “a writ of summons shall remain effective to
commence an action only if the plaintiff then refrains from a course of conduct



                                           -9-
J-A19026-19


          401 clearly provides that a complaint which is not served
          within thirty (30) days of issuance may be reinstated.
          Although service made after the expiration of the thirty (30)
          days may be considered void, failure to serve the complaint
          within that period does not render the complaint a nullity.
          [Cannon v. Avco Corporation, 323 A.2d 290 (Pa. Super.
          1974). See Bowman v. Mattei, 455 A.2d 714 (Pa. Super.
          1983). Based upon the foregoing, we conclude that the trial
          court erred in granting appellee’s motion to strike the
          complaint on the basis that appellants failed to effectuate
          service.

Fox v. Thompson, 546 A.2d 1146, 1148–49 (Pa. Super. 1988) (footnote

omitted).

       Here, Ms. Dye’s amended complaint alleges one count of negligence by

PMH resulting in bodily injury. The statute of limitations for that cause of

action is two years. See 42 Pa.C.S.A. § 5524(2). Ms. Dye commenced suit

by filing a complaint against PMH on June 12, 2018, and she had two years

from that date (June 12, 2020) to prefect service on the defendant, provided

she made good faith efforts under Lamp to do so. Thus, she is clearly still

within the time period to perfect her service upon PMH.

       Because PMH did not seek and the trial court did not make a factual

finding that Ms. Dye’s attempted, defective service was not in good faith, a

“more appropriate remedy would have been to set aside the service.”



____________________________________________


which serves to stall in its tracks the legal machinery he has just set in
motion.” Id. at 889. In other words, a plaintiff must make a good-faith effort
to server process within the relevant time period.




                                          - 10 -
J-A19026-19



Frycklund v. Way, 599 A.2d 1333, 1333 (Pa. Super. 1991). Accordingly, we

now modify5 the appealed from order as follows:

                 AND NOW, this 10th Day of December, 2018, upon
          consideration of Defendant PMH Enterprise, LLC’s
          Preliminary Objections, it is hereby ORDERED that the
          Defendant PMH Enterprise, LLC’s first preliminary objection
          is SUSTAINED. It is further ORDERED that Plaintiff Joyce
          Fowler Dye’s service of process is set aside as improper.
          Plaintiff Dye may file a praecipe in the Office of Judicial
          Records of Philadelphia County to reinstate her Amended
          Complaint and thereafter perfect service upon PMH
          Enterprise, LLC, under the October 4, 2018 Order of the
          Court of Common Pleas of Philadelphia County.

       Order affirmed as modified.         Case remanded for further proceedings

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/19




____________________________________________


5 “An appellate court may . . . modify . . . any order brought before it on
appeal . . . .” 42 Pa.C.S.A. § 706.

                                          - 11 -